Title: The New York Provincial Congress to the Pennsylvania Committee of Safety, 16 August 1775: résumé
From: New York Provincial Congress
To: Pennsylvania Committee of Safety


<New York, August 16, 1775: A ship we sent for powder some three months ago has not returned, and our small stock is exhausted by supplying the camp before Boston with 1655 pounds and Ticonderoga with 300; all we could procure in this city has gone to eastern Long Island. We must ask for the loan of a ton or as much more as you can spare, which we will replace from the first we receive; we request that the powder be sent immediately, in a tight cask, in care of the Newark committee. Addressed to Franklin and the other members of the committee and signed by P. V. B. Livingston as president.>